DETAILED ACTION
	In the response filed 29 June 2022, claims 1 and 10 were amended.  Claims 8 and 20 were cancelled.  Claims 1-7, 9-19, and 21-27 remain pending.  The 35 USC 102 rejections of claims 1-7, 9-19, and 21 have been overcome and are removed.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the presence of claims 22-27 directed to an invention non-elected with traverse in the reply filed on 26 November 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-7, 9-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: In injection devices which are used to inject a liquid onto a test area of a semiconductor element, and which comprise: a base; a reservoir disposed on the base and comprising at least one connecting port and a dropping port, wherein the dropping port is slightly touching the test area of the semiconductor element; a first testing pipe connected with the at least one connecting port of the reservoir and utilized to inject a first testing liquid into the reservoir; a cleaning pipe connected with the at least one connecting port of the reservoir and utilized to inject a cleaning liquid into the reservoir for cleaning the reservoir and the test area of the semiconductor element; and a liquid-draining pipe connected with the at least one connecting port of the reservoir and utilized to drain off the first testing liquid or the cleaning liquid inside the reservoir; prior art of record does not teach or clearly suggest a blocking element selectively pressed against the dropping port of the reservoir, wherein when the blocking element is pressed against the dropping port of the reservoir, the blocking element is located between the dropping port of the reservoir and the test area of the semiconductor element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 29 June 2022, with respect to the 35 USC 102 rejections of claim 1-7, 9-19, and 21 have been fully considered and are persuasive.  These rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851  




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851